No. 03-859

                IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        2005 MT 12N


IN RE THE MARRIAGE OF

CONNIE LOU WEBSTER,

               Petitioner and Respondent,

         and

GLEN RODNEY WEBSTER,

               Respondent and Appellant.



APPEAL FROM:          District Court of the Eighth Judicial District,
                      In and For the County of Cascade, Cause No. ADR-2000-485,
                      Honorable Julie Macek, Presiding Judge


COUNSEL OF RECORD:

               For Appellant:

                      Glen R. Webster, Pro Se, Fresno, California

               For Respondent:

                      Kenneth R. Olson, Attorney at Law, Great Falls, Montana



                                                         Submitted on Briefs: September 14,
2004

                                                                    Decided: January 25, 2005


Filed:


                      __________________________________________
                                        Clerk
Justice Jim Rice delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal

Operating Rules, the following decision shall not be cited as precedent. It shall be filed as

a public document with the Clerk of the Supreme Court and shall be reported by case title,

Supreme Court cause number and result to the State Reporter Publishing Company and to

West Group in the quarterly table of noncitable cases issued by this Court.

¶2     Glen R. Webster (Appellant) appeals from the findings of fact, conclusions of law,

and decree, entered by the District Court on August 19, 2002, dissolving the marriage

between Appellant and Connie Lou Webster (Respondent).

¶3     The District Court conducted a trial in this matter on June 18, 2002. On appeal,

Appellant challenges the veracity of the testimony offered by Respondent at trial, and the

propriety of her actions in the matter, characterizing them respectively as perjury and fraud.

Appellant takes issue with the distribution of the marital estate, essentially arguing that the

District Court entered erroneous findings of fact and incorrect conclusions of law.

¶4     The standard of review of a district court’s division of marital property is whether the

district court’s findings of fact are clearly erroneous and whether the district court correctly

applied the law. In re Marriage of Foster, 2004 MT 326, ¶ 9, 324 Mont. 114, ¶ 9, 102 P.3d
16, ¶ 9. Where substantial credible evidence supports the court’s findings and judgment, this

Court will not alter the district court’s decision unless there is an abuse of discretion.

Marriage of Foster, ¶ 9.




                                               2
¶5     It is appropriate to decide this case pursuant to our Order of February 11, 2003,

amending Section 1.3 of our 1996 Internal Operating Rules and providing for memorandum

opinions. It is manifest on the face of the briefs and the record before us that the appeal is

without merit because the findings of fact are supported by substantial evidence, the legal

issues are clearly controlled by settled Montana law which the District Court correctly

interpreted, and there was clearly no abuse of discretion by the District Court.

¶6     We affirm the judgment of the District Court.



                                            /S/ JIM RICE


We Concur:


/S/ KARLA M. GRAY
/S/ PATRICIA O. COTTER
/S/ W. WILLIAM LEAPHART
/S/ JOHN WARNER




                                              3